       Case: 1:21-cv-01321-BYP Doc #: 1 Filed: 07/08/21 1 of 4. PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO

BRIAN CALLAHAN                                 )   CASE NUMBER:
5384 E. 111th Street                           )
Garfield Heights, OH 44125                     )
                                               )   JUDGE
                       Plaintiff               )
                                               )
v.                                             )
                                               )
SWENSONS DRIVE-IN                              )
RESTAURANT, LLC dba SWENSONS                   )   COMPLAINT
DRIVE-IN                                       )
680 E. Cuyahoga Falls Avenue                   )   (Jury Demand Endorsed Hereon)
Akron, OH 44310                                )
                                               )
also serve:                                    )
Statutory Agent:                               )
Corporation Service Company                    )
50 West Broad Street, Suite 1330               )
Columbus, OH 43215                             )
                                               )
                       Defendant               )


      Now comes Plaintiff Brian Callahan (“Plaintiff”), by and through counsel, for his

Complaint against Defendant Swensons Drive-In Restaurant, Inc. dba Swensons Drive-In

(“Swensons) and states as follows:

       1.      Plaintiff is a resident of Garfield Heights, Cuyahoga County, Ohio.

       2.      Defendant Swenson is an Ohio corporation with its headquarters located in Akron,

       Ohio.

       3.      The events giving rise to this matter occurred at Swensons, 7635 Broadview Road,

       Seven Hills, Cuyahoga County, Ohio location.
Case: 1:21-cv-01321-BYP Doc #: 1 Filed: 07/08/21 2 of 4. PageID #: 2




4.      The Court has original jurisdiction over the claims in this Complaint pursuant to 28

U.S.C. §§ 1331 by Title VII of the Civil Rights Act of 1964.

5.      This Court has personal jurisdiction over Defendant because it is a resident of this

judicial district.

6.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(1) and (2).

7.      On or around June 2019, Plaintiff began working for Defendant at its 7635

Broadview Road, Seven Hills, Ohio location.

8.      While employed, a female co-worker Ashleigh Miller, liked Plaintiff and wanted

to date him.

9.      Plaintiff’s supervisor, Kaleigh Koch, and other co-workers continually pressured

Plaintiff he should date the co-worker.

10.     Plaintiff declined her requests to date him and said he did not date co-workers.

11.     Defendant’s employees continued to pressure Plaintiff to date her, and he was

thereby forced to tell him that he was gay to stop the harassment.

12.     Thereafter, Kaleigh Koch wanted to become girlfriends with Plaintiff and would

frequently talk about the sexual relations of Defendant’s employees.

13.     Kaleigh Koch more than once slept with subordinate co-workers and then would

tell Plaintiff.

14.     Kaleigh Koch told Plaintiff that she wanted to have sexual relations with a co-

worker’s boyfriend.

15.     Plaintiff told the co-worker what Kaleigh Koch had said about wanting to sleep

with her ex-boyfriend.
        Case: 1:21-cv-01321-BYP Doc #: 1 Filed: 07/08/21 3 of 4. PageID #: 3




       16.     On or around March 29, 2020, Kaleigh Koch found out that Plaintiff told the co-

       worker about her [Kaleigh’s] desire to sleep with the ex-boyfriend of the co-worker and

       Kaleigh became enraged.

       17.     Around June 25, 2020, while working, the co-worker that Plaintiff refused to date

       requiring him to tell co-workers he was gay, had “shake base” on her uniform. Plaintiff

       told her “You have shake base on your ass.”

       18.     The co-worker complained to Kaleigh Koch who in turn told Rindt Jones, the CLE

       Curb Manager about the incident in retaliation and exaggerated the alleged sexual

       harassment.

                                       Sex Discrimination

       19.     Plaintiff realleges and incorporates as if fully set forth herein the allegations set

       forth above.

       20.     Plaintiff is a member of a protected class based on his sexual orientation.

       21.     Defendant by and through its employees knew Plaintiff was a member of a

       protected class.

       22.     Defendant by and through its employee(s) subjected Plaintiff to harassment which

       negatively impacted the terms of his employment.

       23.     Defendant’s harassment towards Plaintiff by and through its employee(s) was

       pervasive and severe.

       24.     Defendant acted directly to engage in adverse employment action against Plaintiff

       which resulted in her termination.

       25.     Defendant harassment was based on Plaintiff’s sexual orientation.

       26.     The action alleged herein constitutes discrimination against Plaintiff based on sex

in violation of Title VII of the Civil Rights Act of 1964.
        Case: 1:21-cv-01321-BYP Doc #: 1 Filed: 07/08/21 4 of 4. PageID #: 4




       27.     As a direct and proximate result of Defendant’s discriminatory conduct, and in the

retaliatory discharge of Plaintiff, as alleged herein, Plaintiff has been damaged in an amount in

excess of twenty-five thousand dollars ($25,000.00).

       28.     As a further direct and proximate result of Defendants’ conduct, Plaintiff incurred

severe economic hardship (including but not limited to loss of income and other benefits), pain

and suffering, humiliation, damage to his reputation, severe emotional distress, and the loss of

enjoyment of life.

       WHEREFORE, Plaintiff Brian Callahan requests the following relief be awarded in her

favor and against Defendants, jointly and severally:

       a.      Damages in excess of $25,000, the full amount of which will be proven at trial, to
               cover all loss and damages to Plaintiff including back pay, front pay, benefits,
               overtime compensation, etc.;

       b.      Punitive damages;

       c.      Court costs, expenses, and reasonable attorney fees; and

       d.      For such other and further relief as the Court may deem just and proper.

                                       JURY DEMAND

       Plaintiff demands a trial by jury on any and all issues set forth in this Complaint to the

maximum number of jurors permitted by law.

                                             Respectfully submitted,

                                              /s/ Dennis R. Fogarty
                                             DENNIS R. FOGARTY (0055563)
                                             KATHERINE S. KNOUFF (0085566)
                                             DAVIS & YOUNG
                                             29010 Chardon Road
                                             Willoughby Hills, OH 44092
                                             Ph: (216) 348-1700
                                             Fax: (216) 621-0602
                                             E-mail: dfogarty@davisyoung.com
                                                     kknouff@davisyoung.com
                                             Attorneys for Plaintiff
